319 F.2d 532
Walter F. O'BRIEN, Petitionerv.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14321.
United States Court of Appeals Third Circuit.
Argued June 17, 1963.
Decided July 31, 1963.

On Petition for Review of the Decision of the Tax Court of the United States.
Henry D. O'Connor, Haddonfield, N. J., for petitioner.
Norman Sepenuk, Dept. of Justice, Washington, D.C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Melva M. Graney, Attys., Dept. of Justice, Washington, D.C., on the brief) for respondent.
Before BIGGS, Chief Judge, and STALEY and FORMAN, Circuit Judges.
PER CURIAM.


1
We find the decision of the Tax Court is correct in all respects and accordingly it will be affirmed on the excellent opinion of Judge Raum. 38 T.C. 707.